Citation Nr: 0327751	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected gouty arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yate, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2001 RO decision which granted 
secondary service connection and a 20 percent rating for 
gouty arthritis of the right foot.  The veteran appeals for a 
higher rating for this condition.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing evidence pertinent to the claim for a rating 
higher than 20 percent for gouty arthritis of the right foot.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As pointed out by the RO, the service-connected condition in 
issue only involves gouty arthritis of the right foot, not 
the effects of gout on other areas of the body.  To 
understand this, a brief background will be given.  Service 
records show that during his active duty the veteran 
sustained simple fracture of the right medial malleolus, 
which is located at the ankle (or, by a loose definition, the 
foot).  Service connection has been established for residuals 
of a right foot fracture (rated noncompensable).  A December 
1997 Board decision denied service connection for gout with 
arthritis, and this determination was upheld by a September 
1999 decision by the U.S. Court of Appeals for Veterans 
Claims.  Subsequently the RO obtained additional medical 
evidence, and in a March 2001 decision it granted secondary 
service connection for gouty arthritis of the right foot; the 
rationale for this was that the established service-connected 
disability of residuals of a right foot fracture had 
aggravated gout in the right foot.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet.App. 439 (1995) (secondary service 
connection by way of aggravation). 

The issue therefore is the proper initial rating for service-
connected gouty arthritis of the right foot.  See Fenderson 
v. West, 12 Vet.App. 119 (1999).  The last VA compensation 
examination for this disability was in March 2000, and given 
the length of time since then and an allegation of a worsened 
condition, a current examination is warranted.  Updated 
treatment records should be secured.  Any additional Social 
Security Administration (SSA) disability records should also 
be obtained.  In this regard, one of the volumes of the 
veteran's claims folder contains many SSA records which the 
RO received in June 1995.  Yet a March 2002 statement from 
the veteran's attorney said he had reviewed the SSA records 
and the VA should obtain copies of them; the RO thereafter 
unsuccessfully asked the SSA for copies of the records; and a 
February 2003 RO letter to the veteran's attorney asked him 
to provide any additional records.  It appears that either 
the veteran's attorney was mistakenly referring to SSA 
records which the VA has already obtained, or perhaps there 
are more SSA records which the VA should obtain.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran's 
attorney whether there are any additional 
SSA disability records besides the ones 
the RO previously received in June 1995.  
If there are additional SSA records, the 
RO should take necessary steps to obtain 
copies of them.  

2.  The RO should ask the veteran and his 
attorney to identify all sources of VA 
and non-VA treatment for right foot 
problems since 1998.  After obtaining any 
necessary release forms, the RO should 
obtain copies of the related medical 
records.  

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his service-connected gouty 
arthritis of the right foot.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examiner should 
note that the service-connected 
disability only pertains to the effects 
of gout on the right foot, and all signs 
and symptoms of such condition should be 
fully described.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a rating higher than 20 percent for 
service-connected gouty arthritis of the 
right foot.  If the claim is denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


